Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 211.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  “comprising a” should be “comprise a”.  
Claim 11 is objected to because of the following informalities:  “parameters,” should be “parameters, and”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, 13, 16-19, 22, and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Thomas et al. (US 2011/0308411).
 	Regarding claim 1, Thomas et al. disclose “a process for making a flexo plate (paragraph 3), the process comprising providing non-printing indicia disposed on a floor of the plate using areas of presence and absence of polymer in the plate floor (paragraph 49), wherein the non-printing indicia is disposed on a floor of the plate in form of structures derived from imaging microdots (paragraph 49).” 	Regarding claim 2, Thomas et al. further disclose “wherein the process comprises a plurality of process steps, including at least an imaging step (paragraph 19), a curing step (paragraph 19), a washing or other non-cured-polymer-removal step (paragraphs 19 and 27), and a printing step (paragraph 19), and the non-printing indicia is configured to provide readability downstream of the washing or other non-cured- polymer-removal step but not to print in the printing step (paragraphs 19 and 2).” 	Regarding claim 3, Thomas et al. further disclose “comprising imaging the microdots during a LAMS layer imaging step (paragraph 49).”  Examiner notes that the claim does not a LAMS layer imaging step” (emphasis added) is generic and simply exposing a photopolymer through a mask can therefore generically be interpreted to be “a” LAMS layer imaging step.   	Regarding claim 4, Thomas et al. further disclose “wherein the microdots define alphanumeric characters (paragraph 54).” 	Regarding claim 5, Thomas et al. further disclose “wherein the non-printing indicia defined by the microdots comprising a repeating pattern of alphanumeric characters, non-text graphics, or a combination thereof (paragraph 54; see Figures 3B and 3C).” 	Regarding claim 6, Thomas et al. further disclose “wherein the repeating pattern includes alphanumeric characters embodying information including job number, separation color, version, date, or a combination thereof (paragraph 41; see also Figures 3B and 3C).”	Regarding claim 7, Thomas et al. disclose all that is claimed, as in claim 1 above, but does not explicitly disclose that “the non-printing indicia comprises branding information.”  However, Examiner asserts that branding information is a type of reference information that one having ordinary skill in the art could at once envisage when contemplating the reference information disclosed by Thomas et al.  	Regarding claim 8, Thomas et al. further disclose “comprising providing the non-printing indicia using at least two different types of microdots (paragraph 54: registration marks 313 and reference information 315 are considered to be two different types of microdots).” 
 	Regarding claim 9, Thomas et al. further disclose “providing at least a portion of the non-printing indicia using the at least two different types of microdots in a combination that creates visible indicia only in the presence of a difference in growth between one of the types as compared to another of the types during processing of the plate (see item 315 vs. item 313:  Examiner interprets that the two are visible only because they ‘grow’ differently when the plate is processed).” 	Regarding claim 12, Thomas et al. further disclose “comprising providing at least a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al.
 	Regarding claim 7, Thomas et al. disclose all that is claimed, as in claim 1 above, except that “the non-printing indicia comprises branding information.”  However, Examiner asserts that branding information is a type of reference information that one having ordinary skill in the art could at once envisage when contemplating the reference information disclosed by Thomas et al. 	Regarding claim 19, Thomas et al. disclose all that is claimed, as in claim 1 above, except “wherein image information for the non-printing indicia is stored in a layer of a PDF file.”  However, Examiner takes Official Notice that, at the time of the invention, storing image information in layers of PDF files was a common and well-known method of storing image information for creating printing plates.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to store the information for he non-printing indicia in a layer of a PDF file because it was known in the art to be suitable for the intended purpose.  See MPEP §2144.07.
Allowable Subject Matter
Claims 10, 11, 14, 15, 20, 21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853